    Case 3:18-cv-00705-VLB Document 125-2 Filed 12/06/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


CONNECTICUT FAIR HOUSING CENTER
et al.,
                 Plaintiffs,
    v.
                                                     No. 3:18-CV-705 (VLB)
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,
                 Defendant.



                      PLAINTIFFS’ INDEX OF EXHIBITS

          Exhibit 1    Deposition Transcript of Naeem Kayani
          Exhibit 2    Deposition Transcript of Yvonne Rosario
                       Defendant's Responses to Plaintiffs' Second Set of Requests
          Exhibit 3
                       for Production
          Exhibit 4    Deposition Transcript of Lynn Bora
          Exhibit 5    Declaration of David Lavery
          Exhibit 6    CHFA Multifamily Housing Portfolio
                       Conciliation Agreement Between the Arroyos and
          Exhibit 7
                       WinnResidential
          Exhibit 8    June 2016 File Disclosure Request
          Exhibit 9    Deposition Transcript of Angela Barnard
         Exhibit 10    November 2016 File Disclosure Request
         Exhibit 11    Declaration of Erin Kemple
         Exhibit 12    Deposition Transcript of Jay Kacirk
         Exhibit 13    Deposition Transcript of Christopher Wildeman
         Exhibit 14    Deposition Transcript of Lila Kazemian
         Exhibit 15    CoreLogic Email to Clients Re: HUD Guidance
         Exhibit 16    CoreLogic Presentation on HUD Guidance
         Exhibit 17    CoreLogic Email to WinnResidential (with attachments)
                       2003 SafeRent Criminal Recommendation website
         Exhibit 18
                       screenshot
         Exhibit 19    Deposition Transcript of Erin Kemple
         Exhibit 20    HUDUser.gov FY 2019 Income Limit(s)
